Case 1:16-cv-01221-LPS Document 106 Filed 12/28/18 Page 1 of 11 PageID #: 831




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

  BAYER HEALTHCARE LLC and BAYER                       )
  HEALTHCARE PHARMACEUTICALS                           )
  INC.,                                                )
                                                       )
                          Plaintiffs,                  )
                                                       ) C.A. No. 16-1221 (LPS)
                  V.                                   ) CONSOLIDATED
                                                       )
  TEVA PHARMACEUTICALS USA, INC.,                      )
  et al.,                                              )
                                                       )
                          Defendants .                 )
                                                       )
  BAYER HEALTHCARE LLC and BAYER                       )
  HEALTHCARE PHARMACEUTICALS                           )
  INC.,                                                )
                                                       )
                          Plaintiffs,                  )
                                                       )
                  V.                                   ) C.A . No . 18-1465 (LPS)
                                                       )
  APOTEX INC. and APOTEX CORP.,                        )
                                                       )
                          Defendants.                  )




 .COrfrrefwe/Rale 16    scheduling and plaMlng conference pursuant to Local R:ak 16.1 aHti Judge

  Stark 1 3 Rc t i3eti Prncedmes fat Managing :Patent Cases ( .. hielr is posted ttt
             1




 '11 ttp.h'ww w.del. uscourts.gov; see Cham bers, Judge Leonmd fl . Searle, Patent Cases) on

 - - - - - - - - - ~~                    e parties having determined after discussion that these matters

  cannot be resolved at this juncture by settlement, voluntary mediation, or binding arbitration;

          IT IS ORDERED that:
Case 1:16-cv-01221-LPS Document 106 Filed 12/28/18 Page 2 of 11 PageID #: 832




          1.     Case No. 16-cv-1221-LPS (consolidated) and Case No. 18-cv-1465-LPS are

  hereby consolidated for all purposes, including for trial, pursuant to Fed. R. Civ. P. 42(a). All

  filings shall be made only in Case No. 16-cv-1221-LPS (consolidated) .

         2.      Rule 26(a)(I) Initial Disclosures and E-Discovery Default Standard. The parties

  have made their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(l) as to the

  U.S. Patent No. 8,637,553 (the '553 patent) and U.S. Patent No. 9,458,107 ("the' 107 patent).

  Unless otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant

  to Federal Rule of Civil Procedure 26(a)(l) as to U.S. Patent No. 9,957,232 ("the ' 232 patent")

  within ten (10) business days of the date of this Order.

         3.      Joinder of Other Parties and Amendment of Pleadings. The deadline for motions

  to join other parties or amend or supplement the pleadings with respect to the ' 553 and ' l 07

  patents has already passed. As to the '232 patent, all motions to join other parties, and to amend

  or supplement the pleadings, as well as any similar motions, shall be filed on or before January

  11, 2019 .

         4.      Application to Court for Protective Order. On December 20, 2017, the Court

  entered the parties ' Stipulated Protective Order in Case No . 16-cv-1221 (D.I. 32). That Order

  shall govern the consolidated actions, including Case No. 18-cv-1465-LPS.

         5.      Papers Filed Under Seal. In accordance with section G of the Administrative

  Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed

  document shall be filed electronically within seven (7) days of the filing of the sealed document.

          Should any party intend to request to seal or redact all or any portion of a transcript of a

  court proceeding (including a teleconference), such party should expressly note that intent at the

  start of the court proceeding. Should the party subsequently choose to make a request for sealing



                                                    2
Case 1:16-cv-01221-LPS Document 106 Filed 12/28/18 Page 3 of 11 PageID #: 833




  or redaction, it must, promptly after the completion of the transcript, file with the Court a motion

  for sealing/redaction, and include as attachments (1) a copy of the complete transcript

  highlighted so the Court can easily identify and read the text proposed to be sealed/redacted, and

  (2) a copy of the proposed redacted/sealed transcript. With their request, the party seeking

  redactions must demonstrate why there is good cause for the redactions and why disclosure of

  the redacted material would work a clearly defined and serious injury to the party seeking

  redaction.

         6.      Courtesy Copies. Other than with respect to "discovery matters," which are

  governed by paragraph 8(g), and the final pretrial order, which is governed by paragraph 16, the

  parties shall provide to the Court two (2) courtesy copies of all briefs and one ( l) courtesy copy

  of any other document filed in support of any briefs (i.e., appendices, exhibits, declarations,

  affidavits etc.). This provision also applies to papers filed under seal.

         7.      ADR Process. This matter is has already been referred to Magistrate Judge Burke

  to explore the possibility of alternative dispute resolution. See C.A. 16-cv-1221 -LPS, D.I. 22

  (Order Setting Mediation Conference) .

         8.      Discovery. Unless otherwise ordered by the Court, the limitations on discovery

  set forth in Local Rule 26.1 shall be strictly observed.

                 a.      Discovery Cut Off. The parties dispute whether the deadline for fact

  discovery for the ' 553 and '107 patents has elapsed; to the extent there is an issue that requires

  Court attention, the parties will raise it with the Court. All fact discovery in this case relating to

  the '232 patent shall be completed by April 15, 2019 .




                                                     3
Case 1:16-cv-01221-LPS Document 106 Filed 12/28/18 Page 4 of 11 PageID #: 834




                 b.          Document and Sample Production. Production of documents and samples

  relating to the '232 patent shall be completed on a rolling basis and in time to complete fact

  discovery by April 15, 2019.

                 C.          Requests for Admission . A maximum of ten (10) requests for admission

  relating to the ' 232 patent are permitted for each side.

                 d.          Interrogatories.

                        1.          A maximum of ten (10) interrogatories, including contention

                                    interrogatories, relating to the ' 232 patent are permitted for each

                                    side.

                       11.          The Court encourages the parties to serve and respond to

                                    contention interrogatories early in the case. In the absence of

                                    agreement among the parties, contention interrogatories, if filed,

                                    shall first be addressed by the party with the burden of proof. The

                                    adequacy of all interrogatory answers will be judged by the level

                                    of detail each party provides; i.e., the more detail a party provides,

                                    the more detail a party shall receive.

                 e.          Depositions.

                        1.          Limitation on Deposition Discovery. As to the ' 232 patent, each

                                    side shall be entitled to no more than four (4) depositions of fact

                                    witnesses pursuant to Rule 30(b)(1 ), and one ( 1) deposition notice

                                    pursuant to Rule 30(b)(6) . If a deponent testifies wholly or

                                    substantially through an interpreter, the party taking the deposition




                                                       4
Case 1:16-cv-01221-LPS Document 106 Filed 12/28/18 Page 5 of 11 PageID #: 835




                               shall be permitted, on a pro rata basis, 1.5 hours of deposition time

                               for each hour spent testifying through the interpreter.

                  ii.          Location of Depositions. The parties shall meet and confer

                               regarding the locations of depositions, taking into account

                               convenience for the deponent.

             f.         Disclosure of Expert Testimony.

                   1.          Expert Reports. For the party who has the initial burden of proof

                               on the subject matter (for Plaintiffs, infringement, and for

                               Defendants, any invalidity defense(s)), the initial Federal Rule

                               26(a)(2) disclosure of expert testimony is due on or before May

                               15, 2019. The supplemental disclosure to contradict or rebut

                               evidence on the same matter identified by another party is due on

                               or before July 24, 2019. Reply expert reports limited to

                               Defendants' responses on objective indicia of nonobviousness are

                               due on or before August 21, 2019. For clarity, in the event that

                               Defendants raise a defense based on obviousness or obviousness-

                               type double patenting, Defendants need not address evidence of

                               secondary considerations in its opening round of expert reports;

                               rather, secondary considerations shall be addressed by Plaintiffs in

                               the second round of expert reports, and Defendants shall respond

                               to such evidence in the reply round of expert reports. No other

                               expert reports will be permitted without either the consent of all

                               parties or leave of the Court. Along with the submissions of the



                                                 5
Case 1:16-cv-01221-LPS Document 106 Filed 12/28/18 Page 6 of 11 PageID #: 836




                                expert reports, the parties shall advise of the dates and times of

                                their experts' availability for deposition. All expert depositions

                                shall be completed by September 27, 2019. There will not be

                                expert declarations filed in connection with motions briefing

                                (including case-dispositive motions).

                  iii. Objections to Expert Testimony. The parties agree that no Daubert

                         motions shall be filed.

             g.          Discovery Matters and Disputes Relating to Protective Orders.

                    1.          Any discovery motion filed without first complying with the

                                following procedures will be denied without prejudice to renew

                                pursuant to these procedures.

                   11.          Should counsel find, after good faith efforts - including verbal

                                communication among Delaware and Lead Counsel for all parties

                                to the dispute - that they are unable to resolve a discovery matter or

                                a dispute relating to a protective order, the parties involved in the

                                discovery matter or protective order dispute shall submit a joint

                                letter in substantially the following form:

                                Dear Judge Stark:

                                        The parties in the above referenced matter
                                write to request the scheduling of a discovery
                                teleconference.

                                       The following attorneys, including at least
                                one Delaware Counsel and at least one Lead
                                Counsel per party, participated in a verbal meet-
                                and-confer (in person and/or by telephone) on the
                                following date(s) :



                                                    6
Case 1:16-cv-01221-LPS Document 106 Filed 12/28/18 Page 7 of 11 PageID #: 837




                                  Delaware Counsel: - - - - - - - - -

                                  Lead Counsel:

                                          The disputes requiring judicial attention are
                                  listed below:
                                  [provide here a non-argumentative list of disputes
                                  requiring judicial attention]

                     u1.          On a date to be set by separate order, generally not less than forty-

                                  eight (48) hours prior to the conference, the party seeking relief

                                  shall file with the Court a letter, not to exceed three (3) pages,

                                  outlining the issues in dispute and its position on those issues. On

                                  a date to be set by separate order, but generally not less than

                                  twenty-four (24) hours prior to the conference, any party opposing

                                  the application for relief may file a letter, not to exceed three (3)

                                  pages, outlining that party's reasons for its opposition.

                     iv.          Each party shall submit two (2) courtesy copies of its discovery

                                  letter and any attachments.

                      v.          Should the Court find further briefing necessary upon conclusion

                                  of the telephone conference, the Court will order it. Alternatively,

                                  the Court may choose to resolve the dispute prior to the telephone

                                  conference and will, in that event, cancel the conference.

         9.     Motions to Amend.

                a.         Any motion to amend (including a motion for leave to amend) a pleading

  shall NOT be accompanied by an opening brief but shall, instead, be accompanied by a letter, not




                                                     7
Case 1:16-cv-01221-LPS Document 106 Filed 12/28/18 Page 8 of 11 PageID #: 838




  to exceed three (3) pages, describing the basis for the requested relief, and shall attach the

  proposed amended pleading as well as a "blackline" comparison to the prior pleading.

                 b.      Within seven (7) days after the filing of a motion in compliance with this

  Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5)

  pages.

                 c.      Within three (3) days thereafter, the moving party may file a reply letter,

  not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

  teleconference to address the motion to amend.

           10.   Motions to Strike.

                 a.      Any motion to strike any pleading or other document shall NOT be

  accompanied by an opening brief but shall, instead, be accompanied by a letter, not to exceed

  three (3) pages, describing the basis for the requested relief, and shall attach the document to be

  stricken.

                 b.      Within seven (7) days after the filing of a motion in compliance with this

  Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5)

  pages.

                 c.      Within three (3) days thereafter, the moving party may file a reply letter,

  not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

  teleconference to address the motion to strike.

           11.   Tutorial Describing the Technology and Matters in Issue. The parties agree that,

  given the provisions of paragraph 12, no technology tutorial need be provided in this case

           12.   Claim Construction Issue Identification. The claim construction process for the

  '553 and ' 107 patents has already concluded. As for the '232 patent, the parties agree that any



                                                    8
Case 1:16-cv-01221-LPS Document 106 Filed 12/28/18 Page 9 of 11 PageID #: 839




  claim construction issues, if any, can be resolved in the context of the evidence at trial and do not

  require separate briefing or a Markman hearing.

           13 .   Supplementation. The supplementation deadline set forth in paragraph 15 of the

  Scheduling Order in Case No. 16-cv-1221 (D.I. 20) for the ' 553 and ' 107 patents has already

  passed. As for the '232 patent, absent agreement among the parties, and approval of the Court,

  Plaintiffs must finally supplement the identification of all accused products and identification of

  asserted claims of the ' 232 patent no later than March 1, 2019, and Defendants must finally

  supplement all invalidity references no later than March 8, 2019.

           14.    Case Dispositive Motions. There will be no dispositive motions without leave of

  Court.

           15.    Applications by Motion. Except as otherwise specified herein, any application to

  the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

  contain the statement required by Local Rule 7 .1 .1.
                                            Nov.        0
           16.    Pretrial Conference. On 0dc1ber_
                                                o , 2019, the Court will hold a pretrial
                                                 '3 fM.
  conference in Court with counsel beginning at -9-tr.ffl . Unless otherwise ordered by the Court, the

  parties should assume that filing the pretrial order satisfies the pretrial disclosure requirement of

  Federal Rule of Civil Procedure 26(a)(3) . The parties shall file with the Court the joint proposed

  final pretrial order with the information required by the form of Revised Final Pretrial Order -

  Patent, which can be found on the Court' s website (www.ded.uscourts.gov), five business days

  before the pretrial conference. Unless otherwise ordered by the Court, the parties shall comply

  with the timeframes set forth in Local Rule 16.3( d)(l)-(3) for the preparation of the joint

  proposed final pretrial order.




                                                    9
Case 1:16-cv-01221-LPS Document 106 Filed 12/28/18 Page 10 of 11 PageID #: 840




          The parties shall provide the Court two (2) courtesy copies of the joint proposed final

  pretrial order and all attachments.

          As noted in the Revised Final Pretrial Order - Patent, the parties shall include in their

  joint proposed final pretrial order, among other things:

                  a.      a request for a specific number of hours for their trial presentations, as

  well as a requested number of days, based on the assumption that in a typical bench trial day

  there will be 6 to 7 hours of trial time;

                  b.      their position as to whether the Court should allow objections to efforts to

  impeach a witness with prior testimony, including objections based on lack of completeness

  and/or lack of inconsistency;

                  c.      their position as to whether the Court should rule at trial on objections to

  expert testimony as beyond the scope of prior expert disclosures, taking time from the parties'

  trial presentation to argue and decide such objections, or defer ruling on all such objections

  unless renewed in writing following trial, subject to the proviso that a party prevailing on such a

  post-trial objection will be entitled to have all of its costs associated with a new trial paid for by

  the party that elicited the improper expert testimony at the earlier trial; and

                  d.      their position as to how to make motions for judgment as a matter of law,

  whether it be immediately at the appropriate point during trial or at a subsequent break and

  whether such motions may be supplemented in writing.

          17.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

  requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

  be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

  request and any response shall contain the authorities relied upon; each in limine request may be



                                                    10
Case 1:16-cv-01221-LPS Document 106 Filed 12/28/18 Page 11 of 11 PageID #: 841




  supported by a maximum of three (3) pages of argument and may be opposed by a maximum of

  three (3) pages of argument, and the side making the in limine request may add a maximum of

  one ( 1) additional page in reply in support of its request. If more than one party is supporting or

  opposing an in limine request, such support or opposition shall be combined in a single three (3)

  page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

  by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

  permitted by the Court.

          18.     Trial. This matter is scheduled for a 5-day bench trial beginning at 8:30 a.m. on

  November      l&.,2019 ~ s~orfly the, eaftea], with the subsequent trial days also beginni
  8:30 a.m. 1rt1e ttial day will esd ne la~et thaii""3 .M p.n1 ...eae~

          19.     Post-Trial Briefing. The parties will address the post-trial briefing schedule

  page limits in the proposed final pretrial order.

          The parties reserve the right to revisit the deadlines and limitations set forth herein,

  subject to the Court's approval, in the event this case is consolidated with any other matters

  involving different defendants.




                                                                   UNITED STA TES DISTRICT JUDGE




                                                       11
